DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Yousefi et al. (Yousefi), Pub. No.  .

As to claim 1, Yousefi teaches the invention as claimed, including a network system comprising: 
at least one server device; and 
at least one terminal device configured to access any of the at least one server device (Yousefi; paragraphs [0371-0372]), wherein 
the terminal device is configured to authenticate a network address between the terminal device and any of the at least one server device and communicate data with the any of the at least one server device (Yousefi; paragraphs [0371-0372]), and 
when the server device receives a request from the terminal device, the server device provides a service in accordance with the authenticated network address held by the terminal device that has issued the request (Yousefi; paragraphs [0371-0372]).

As to claim 2, Yousefi teaches the server device identifies the terminal device that has issued the request, based only on the network address used in interaction with the terminal device through a network layer, without performing authentication processing in an application layer (Yousefi; paragraphs [0247; 0371]).  
Claims 7-8 have similar limitations as claims 1-2; therefore, they are rejected under the same rationale.
Claims 3-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                          
  
/Le H Luu/
Primary Examiner, Art Unit 2448